DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Receipt is acknowledged of a preliminary amendment, filed on 05/26/2022.
Claims 1, 11, 19, 21-23 have been amended.
Claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 (plural) and 08/03/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites, “(ii) under a second predetermined condition, the solenoid is de-energized and allows said latch to impede said driver, so that the latch will engage one of said plurality of openings and hold said driver during said return stroke.”  
The period should be replaced with a semicolon since it is not the end of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0126528 (Pomeroy) in view of WO2021/176909 (Yasutomi) in further view of US 10,821,585 (Kabbes).
Regarding claim 1, Pomeroy discloses a driver machine for use in a fastener driving tool (driver; 10)(Figure 3), said driver machine comprising: 
(a) a hollow cylinder (cylinder; 22) having a movable piston (piston; 26) therewithin (“a moveable piston is positioned within the cylinder”; [0027]); 
(b) a guide body (body forming channel for fastener and driver blade; shown in Figure 3 but not labeled) that is sized and shaped to receive a fastener (fastener; 32) that is to be driven (“the compressed gas drives the piston and the driver blade to the driven position, thereby driving a fastener into a workpiece”; [0056]); 
(c) an elongated driver (driver blade; 30) that is in mechanical communication with said piston (“the driver blade is attached to the piston and moveable therewith”; [0027](Figure 3)), said driver (driver blade; 30) being sized and shaped to push said fastener from an exit portion of said guide body (“the fastener driver is operable to drive fasteners into a workpiece”; [0027](Figure 3)), said driver (driver blade; 30) extending from a first end to a second end and having an elongated face (planar surface; 50)(Figure 10) therebetween, said first end being proximal to said piston (piston; 26), said second end being distal from said piston and making contact with said fastener (fastener; 32) during a driving stroke (Figures 3-4), said driver (driver blade; 30) exhibiting a plurality of protrusions (lift teeth; 66) at first predetermined locations in a surface of the driver (left edge of planar surface; 50)(Figures 10 - 11); said driver (driver blade; 30) having a plurality of openings (spaces in between latch teeth; 70) at second predetermined locations in said surface of the driver (right edge of planar surface; 50)(Figure 10); 
(d) a movable lifter (lifter assembly; 42) that moves said driver (driver blade; 30) toward a ready position during a return stroke (“a lifter assembly which is powered by a motor and which is operable to move the driver blade from the driven position to the ready position”; [0028]); 
(e) a movable latch (latch; 210) that is in mechanical communication with said driver (driver blade; 30)(Figure 3) during said return stroke (“the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]), said latch (latch; 210) being biased (via spring) to engage said plurality of openings under predetermined conditions (“The latch is spring biased to pivot about an axis toward the latch teeth toward a latched position”; [0042]) Note: a predetermined condition is interpreted as any situation when the spring would rotate the latch toward an engaged position the driver blade; 
(f) a magnet (magnet; 126)(Figure 9); 
(g) a magnetic sensor (sensor; 130)(Figure 2); and 
(h) a system controller (controller; 136) comprising: (i) a processing circuit (microprocessor; [0049]), (ii) a memory (memory; [0049]) circuit including instructions executable by said processing circuit (“using these inputs, the controller provides control signals to the motor, the carrier lock solenoid and latch solenoid to operate fastener driver”; [0049]), (iii) an input/output interface (1/0) circuit, said 1/0 circuit being in communication with said magnetic sensor so that an output signal produced by said magnetic sensor is signal-conditioned as a position signal when received at said processing circuit (“when the lifter is such that the magnet is aligned with the sensor, this orientation of the lifter may be referred to as a home position coinciding with the ready position of the piston and driver blade. The home position may be utilized for control purposes by a controller”; [0035]); 	
Pomeroy does not disclose wherein the magnet is mounted to said latch, the magnetic sensor is mounted proximal to said latch, or wherein the system controller is operable to detect a position of said latch after said driving stroke, and (i)  if the latch has moved to a first predetermined position, then said magnetic sensor will detect said magnet, and said return stroke will be permitted to occur; and (ii) if the latch has not moved to said first predetermined position, then said magnetic sensor will fail to detect said magnet, and said return stroke will be prevented from occurring.
Yasutomi discloses a latch (blade latch; 35) and a sensor (blade latch sensor; 87) located proximal to said latch (Figures 9A – 9B), wherein said system controller (control circuit; 75) is configured operable to detect a position of said latch (blade latch; 35) after said driving stroke (“When the striking portion 12 is lowered, the blade latch is separated from the contact portion 33 as shown in Figure 9B…the blade latch detection sensor detects that the blade latch has been separated from the contact portion and outputs a signal”; page 9, lines 31-33, translation); and said return stroke will be permitted to occur (“After the striking portion 12 reaches the bottom dead center, the electric motor is rotated. Therefore, the striking portion 12 is raised from the bottom dead center”; page 9, lines 41-42). 
Neither Pomeroy nor Yasutomi explicitly state wherein if the latch has not moved to said first predetermined position and said return stroke will be prevented from occurring.
Kabbes discloses a driving tool having at least one position sensor (sensor; 2)(Figure 2) to determine the ending position of the driver member after the driving stroke (“the main purpose of down sensor 2 is to provide an indication as to when the driver has reached its down position”; col. 16, lines 14-16). Kabbes further discloses a dynamic braking circuit to prevent the lifter assembly from impacting the driver member with a force that might jam or break the driver member; (col. 4, lines 18-24) Kabbes also discloses that one potential problem with this type of mechanism is the possibility of the driver stopping at a position that is out of specification, and if that occurs, the lifter may have trouble engaging the driver teeth, such that the driver cannot be properly lifted back to its ready position…the pins and teeth can jam together, and under more severe conditions, the rotary motion of the lifter pins impacting the driver teeth can break the driver at the point of contact (col. 14, lines 56-67). Kabbes further discloses the exact positions and tolerances for these components is up to the system designer, and they can be changed for different embodiments of such fastener driving tools. The overriding factor is to attempt to prevent a lifting operation to be fully engaged if the driver bottoms out at a position that is out of specification; otherwise, if that lifting operation were to be allowed to proceed, the lifter pins might either jam or break the driver, upon impact by those pins; (col. 17, lines 44-52).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to include a magnet and magnetic sensor as disclosed by Pomeroy, but operable to detect the position of the latch (i.e. separated position etc.) to indicate position of the driver blade, as disclosed by Yasutomi. Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized such latch position detection such that when it is indicated that the blade is at the bottom dead center position, the return stroke will be permitted to occur, and when not in the bottom position, the return stroke is prevented from occurring as preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming of the lifter pins and teeth and potentially breaking the driver blade, as disclosed by Kabbes. In conclusion, the resulting modification would lead to Pomeroy comprising a magnetic sensor to detect the position of the latch (in view of Yasutomi), wherein at a first position, the return stroke will be permitted to occur, and when not in the first position, the return stroke is prevented from occurring (in view of Yasutomi and Kabbes).
Regarding claim 2, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses wherein: if said latch (latch; 210) moved to a first predetermined position after said driving stroke, then said latch has moved into one of said plurality of openings in said driver (“prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver continues”; [0045]).
Regarding claim 3, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Yasutomi further discloses wherein: (a) if the latch has attempted to move into said plurality of openings in said driver at the end of said driving stroke (because it is biased toward the driver blade by a spring), but, if the driver finished its driving stroke at a position that is out of specification along a driver track of said guide body (for example, a jammed fastener), then (b) said latch is unable to actually move into one of said plurality of openings in said driver (driver blade will not reach BDC so latch will not pivot into opening above contact portion; 33 as shown in figure 9B), and therefore, the latch will be out of position and said latch sensor will not detect the driven position (sensor will not detect the blade driven position of latch because it will still be in position shown in Figure 9A where it is pivoted against contact portion 33). 
Kabbes discloses if a fastener is jammed, the position of the driver is out of specification and not at its anticipated normal ending position (col. 1, lines 57-61).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to include a latch, which coincides with the driver position, and a sensor that determines when the driver blade is out of specification, as disclosed by Yasutomi and Kabbes. Preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.
Regarding claim 4, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses wherein: 
(a) said lifter (lifter assembly; 42) includes a plurality of extensions (bearings; 102) that are sized and shaped to engage with said plurality of protrusions (lift teeth; 66) of the driver (driver blade; 30)(“bearings 102 of the lifter engage the lift teeth to move the driver blade toward the ready position”; [0032]); and
(b) if said latch (latch; 210) moved to a first predetermined position after said driving stroke, then said lifter will rotate such that at least one of said plurality of extensions forces said driver to undergo said return stroke by mechanically engaging with at least one of said plurality of protrusions (“prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver continues”; [0045]).
Regarding claim 5, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 4, Pomeroy further discloses wherein: 
(a) said lifter (lifter assembly; 42) is propelled by a motor (motor; 46) which, when energized, rotates in a rotational direction (“the motor 46 remains activated to continue counter-clockwise rotation of the lifter”; [0044]); 
(b) to begin said driving stroke, said lifter is caused to rotate a small distance, which releases said driver from contact with the lifter and allows the driver to quickly move through said driving stroke (“the lifter assembly may raise the driver blade pass the ready position towards top-dead-center before the bearings 102 slip off the lower-most lift tooth”; [0044]);	
(c) during said driving stroke, said lifter (lifter assembly; 42) will continue to coast in its rotational direction, even if the motor is turned off at that time (a motor will continue to coast, at least momentarily, when it is turned off, unless a brake is applied immediately); 
(e) under normal conditions, said magnet is detected and said motor (motor; 46) will be re-energized to allow said lifter to continue rotating so that the lifter will engage with the plurality of protrusions of the driver to force said driver to undergo said return stroke (“prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver continues”; [0045]); and
Kabbes discloses (d) after a predetermined time interval TA (“determining a start time from the beginning of a driving cycle”; (col. 19, lines 1-4) and “determining an allowable time for the DOWN sensor to transition”; (col. 20, lines 1-5) “to determine if a fastener is stuck and the drive becomes “hung up” partway down the driver track”; (col. 19m lines 30-34).
 (f) under abnormal conditions, said motor will be quickly stopped from further rotating the lifter, so as to prevent the lifter from physically contacting the plurality of protrusions of the driver, and thus prevent damage to said driver machine (“a dynamic braking circuit to prevent the lifter assembly from impacting the driver member with a force that might jam or break the driver member”; (col. 4, lines 18-24) and that “one potential problem with this type of mechanism is the possibility of the driver stopping at a position that is out of specification, and if that occurs, the lifter may have trouble engaging the driver teeth, such that the driver cannot be properly lifted back to its ready position…the pins and teeth can jam together, and under more severe conditions, the rotary motion of the lifter pins impacting the driver teeth can break the driver at the point of contact” (col. 14, lines 56-67)).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to detect a predetermined time interval from the start of the driving stroke until the end of the driven stroke to determine if a fastener has become stuck. Doing so would prevent the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.
Regarding claim 6, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses wherein: 
(a) said latch (latch; 210) is pivotable (via axis; 214), such that a first portion of the latch is mounted at a pivot axis that is fixed in place with respect to said guide body (shown in Figure 3 but not labeled), and a second portion of the latch is free to move with respect to said pivot axis (“the latch is spring biased to pivot about an axis 214”; [0042]); 
(b) during said return stroke of the driver, said second portion of the latch slides along a surface of the driver and engages into said plurality of openings as the openings move by the position of the latch second portion (‘the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]); and 
Kabbes further discloses (c) during said driving stroke of the driver, said second portion of the latch is initially held in a non-engagement orientation by a solenoid for a predetermined time interval TB, then after said predetermined time interval TB has expired (“determining a start time from the beginning of a driving cycle”; (col. 19, lines 1-4) and “determining an allowable time for the DOWN sensor to transition”; (col. 20, lines 1-5) “to determine if a fastener is stuck and the drive becomes “hung up” partway down the driver track”; (col. 19m lines 30-34), said latch is released from said non- engagement orientation so that said second portion of the latch able to engage with one of said plurality of openings of the driver to prevent said driver from moving farther along a driver track in said guide body, in case said driver did not successfully complete a normal driving stroke (“the latch is designed to “catch” the driver at times when the driver should not be allowed to move through an entire “driving stroke”; (col. 13, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to detect a predetermined time interval from the start of the driving stroke until the end of the driven stroke to determine if a fastener has become stuck. Doing so would prevent the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.
Regarding claim 7, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses wherein: 
(a) said latch (latch; 210) comprises a spring-loaded plunger (“the latch is spring biased to pivot about an axis toward the latch teeth toward a latched position”; [0042]) that is mounted at about a right angle with respect to a movement of said driver (driver blade; 30)(Figure 3); 
(b) during said return stroke of the driver, said latch is initially held in a non-engagement orientation by a solenoid for a first predetermined time interval TB (time for lifter to make one complete rotation; [0045]), then after said first predetermined time interval TB has expired said latch is released from said non-engagement orientation, so that said latch may engage into one of said plurality of openings in the driver to assist in holding said driver at a ready position, before said driving stroke (“shortly thereafter and prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver blade continues”; [0045]); and 
Kabbes discloses (c) during said driving stroke of the driver, said latch is initially held in a non-engagement orientation by said solenoid for a predetermined time interval Tc, then after said predetermined time interval Tc has expired (“determining a start time from the beginning of a driving cycle”; (col. 19, lines 1-4) and “determining an allowable time for the DOWN sensor to transition”; (col. 20, lines 1-5) “to determine if a fastener is stuck and the drive becomes “hung up” partway down the driver track”; (col. 19m lines 30-34), said latch is released from said non-engagement orientation, so that the latch able to engage with one of said plurality of openings of the driver to prevent said driver from moving farther along a driver track in said guide body, in case said driver did not successfully complete a normal driving stroke (“the latch is designed to “catch” the driver at times when the driver should not be allowed to move through an entire “driving stroke”; (col. 13, lines 49-51).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to detect a predetermined time interval from the start of the driving stroke until the end of the driven stroke to determine if a fastener has become stuck. Doing so would prevent the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.
Regarding claim 8, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses wherein: said magnetic sensor comprises a Hall Effect Sensor (the sensor 130 is a hall-effect sensor operable to detect when the magnet is in proximity to the sensor”; [0035]).
Regarding claim 9, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 1, Pomeroy further discloses: a solenoid (latch solenoid; 218) that controls a position of said latch (“latch solenoid is energized and de-energized by the controller to toggle the latch between the released state and the latched state”; [0042]), and 
a spring that biases said latch (latch; 210) toward said driver (“the latch is spring biased to pivot about an axis toward latch teeth”; [0042]); 
wherein said solenoid is operable in two predetermined conditions: 
(i) under a first predetermined condition, the solenoid is energized and causes said latch to move out of the way of said driver, so that the driver is unimpeded and is allowed to move from said ready position to a driven position (“the controller energizes the latch solenoid to pivot the latch away from the driver blade where it cannot interfere with movement of the driver blade from the fully retracted or top dead center position to the drive position”; [0056]); 
(ii) under a second predetermined condition, the solenoid is de-energized and allows said latch to be moved by the spring toward a position that may impede said driver, so that the latch will engage one of said plurality of openings and hold said driver from moving toward said driven position (“prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver continues”; [0045]). 
Regarding claim 10, Pomeroy, as modified by Yasutomi and Kabbes, disclose the driver machine of claim 9, Kabbes further discloses wherein said solenoid is operable under a third predetermined condition, in which the solenoid is de-energized and allows said latch to impede said driver, but, since the driver stopped movement at an out-of-specification position, the latch has not engaged one of said plurality of openings (“the latch is designed to catch the driver at times when the driver should not be allowed to move through the entire driving stroke. The latch has a catching surface that can intercept a tooth of the driver, when the latch is moved into its engaged, or interfering position”; (col. 13, lines 49-53)). Note: it is interpreted that a third predetermined condition is when a fastener is jammed, it would create an out-of-specification position. Therefore, if the latch is moved to catch the driver during an incomplete driven stroke, the latch could engage an opening or a tooth of the driver, it would depend where the driver blade tooth or opening was positioned relative to the latch when the jam occurred.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to provide a solenoid that can allow the latch to engage the driver blade, such as a when there is a jammed fastener. Preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.

Regarding claim 11, Pomeroy discloses a latch system for a driving machine for use in a fastener driving tool (driver; 10)(Figure 3), said system comprising: 
(a) an elongated driver (driver blade; 30), said driver extending from a first end to a second end and having an elongated face (planar surface; 50)(Figure 10) therebetween, said driver exhibiting a plurality of protrusions (lift teeth; 66) at first predetermined locations in a surface of the driver (left edge of planar surface; 50)(Figures 10 - 11); said driver (driver blade; 30) having a plurality of openings (spaces in between latch teeth; 70) at second predetermined locations in said surface of the driver (right edge of planar surface; 50)(Figure 10); 
(b) a movable lifter (lifter assembly; 42) that moves said driver (driver blade; 30) toward a ready position during a return stroke (“a lifter assembly which is powered by a motor and which is operable to move the driver blade from the driven position to the ready position”; [0028]); 
(c) a movable latch (latch; 210) that is in mechanical communication with said driver (driver blade; 30)(Figure 3) during said return stroke (“the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]), said latch (latch; 210) being biased (via spring) to engage said plurality of openings under predetermined conditions (“The latch spring biased to pivot about an axis toward the latch teeth toward a latched position”; [0042]) Note: a predetermined condition is interpreted as any situation when the spring would rotate the latch toward an engaged position the driver blade, and 
(e) a system controller (controller; 136) comprising: (i) a processing circuit (microprocessor; [0049]), (ii) a memory (memory; [0049]) circuit including instructions executable by said processing circuit (“using these input, the controller provides control signals to the motor, the carrier lock solenoid and latch solenoid to operate fastener driver”; [0049]), (iii) an input/output interface (1/0) circuit, said 1/0 circuit being in communication with said position sensor so that an output signal produced by said position sensor is signal-conditioned as a position signal when received at said processing circuit (“when the lifter is such that the magnet is aligned with the sensor, this orientation of the lifter may be referred to as a home position coinciding with the ready position of the piston and driver blade. The home position may be utilized for control purposes by a controller”; [0035]); 
Pomeroy does not disclose said latch including a detection zone at a predetermined location on at least a portion of the latch;  a latch position sensor capable of sensing the detection zone of the latch; wherein: said system controller is configured operable to determine a position of said latch after a driving stroke and: if the latch has moved to a first predetermined position, then said latch position sensor will detect said detection zone, and said return stroke will be permitted to occur; and  if the latch has not moved to said first predetermined position, then said latch position sensor will fail to detect said detection zone, and said return stroke will be prevented from occurring.
Yasutomi discloses a latch (blade latch; 35) and a sensor (blade latch sensor; 87) located proximal to said latch (Figures 9A – 9B), wherein said system controller (control circuit; 75) is configured operable to detect a position of said latch (blade latch; 35) after said driving stroke (“When the striking portion 12 is lowered, the blade latch is separated from the contact portion 33 as shown in Figure 9B…the blade latch detection sensor detects that the blade latch has been separated from the contact portion and outputs a signal”; page 9, lines 31-33, translation); and said return stroke will be permitted to occur (“After the striking portion 12 reaches the bottom dead center, the electric motor is rotated. Therefore, the striking portion 12 is raised from the bottom dead center”; page 9, lines 41-42).
Neither Pomeroy nor Yasutomi disclose wherein the latch includes a detection zone at a predetermined location on at least a portion of the latch, the latch sensor capable of sensing the detection zone, or wherein if the latch has not moved to said first predetermined position and said return stroke will be prevented from occurring or wherein the sensor detects a detection zone. 
Kabbes discloses a lifter that having at least one position sensor (sensor; 2)(Figure 2) to determine the ending position of the driver member after the driving stroke (“the main purpose of down sensor 2 is to provide an indication as to when the driver has reached its down position”; col. 16, lines 14-16). Kabbes further discloses a dynamic braking circuit to prevent the lifter assembly from impacting the driver member with a force that might jam or break the driver member; (col. 4, lines 18-24). Kabbes also discloses that one potential problem with this type of mechanism is the possibility of the driver stopping at a position that is out of specification, and if that occurs, the lifter may have trouble engaging the driver teeth, such that the driver cannot be properly lifted back to its ready position…the pins and teeth can jam together, and under more severe conditions, the rotary motion of the lifter pins impacting the driver teeth can break the driver at the point of contact (col. 14, lines 56-67). Kabbes further discloses the exact positions and tolerances for these components is up to the system designer, and they can be changed for different embodiments of such fastener driving tools. The overriding factor is to attempt to prevent a lifting operation to be fully engaged if the driver bottoms out at a position that is out of specification; otherwise, if that lifting operation were to be allowed to proceed, the lifter pins might either jam or break the driver, upon impact by those pins; (col. 17, lines 44-52). In addition, Kabbes discloses if a hall-effect sensor was to be used, a small magnet would be used as a detection zone; (col. 12, lines 52-58).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to include a magnet and magnetic sensor as disclosed by Pomeroy, but operable to detect the position of the latch (i.e. separated position etc.) to indicate position of the driver blade, as disclosed by Yasutomi. Magnets having detection zones, and magnetic sensors are well known in the art to detect position, as disclosed by Pomeroy and Kabbes. Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized such latch position detection such that when it is indicated that the blade is at the bottom dead center position, the return stroke will be permitted to occur, and when not in the bottom position, the return stroke is prevented from occurring as preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming of the lifter pins and teeth and potentially breaking the driver blade, as disclosed by Kabbes. In conclusion, the resulting modification would lead Pomeroy comprising a magnetic sensor to detect the position of the latch (in view of Yasutomi), wherein at a first position, the return stroke will be permitted to occur, and when not in the first position, the return stroke is prevented from occurring (in view of Yasutomi and Kabbes).
Regarding claim 12, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 11, Yasutomi further discloses wherein: (a) if the latch (blade latch; 35) has moved to said first predetermined position (Figure 9B), then at least a portion of the latch (blade latch; 35) has moved into one of said plurality of openings of the driver (opening above the contact portion; 33); and therefore the driver, after said driving stroke, has moved to a location that is acceptable for allowing said return stroke to occur (“when striking portion 12 is lowered, the blade latch is separated from the contact portion 33 as shown in Figure 9B…the blade latch detection sensor detects that the blade latch has been separated from the contact portion and outputs a signal”; page 9, lines 31-22, translation; and “After the striking portion 12 reaches the bottom dead center, the electric motor is rotated. Therefore, the striking portion 12 is raised from the bottom dead center”; page 9, lines 41-42, translation).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the method of operating a driver machine of Pomeroy, to include a sensor operable to detect the position of the latch. Providing a position latch sensor coinciding with driver blade position is well known is well known in the art, as disclosed by Yasutomi (figures 9A-9B).
Regarding claim 13, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 11, but do not disclose wherein said latch position sensor comprises one of:(a) a magnetic sensor; (b) an optical sensor; (c) a metal-detecting proximity sensor; and (d) a limit switch. 
Pomeroy disclose a magnetic position-detecting position sensor (sensor; 130)(Figure 2) on the lifter assembly (lifter assembly; 42). Pomeroy further discloses when the magnet is aligned with the sensor, the lifter may be referred to as a home position coinciding with the ready position of the piston and the driver blade; [0035].
Yasutomi discloses a blade latch detection sensor that detects the position of the blade latch and outputs a signal. The control circuit processes the signal of the blade latch detection sensor (page 9, lines 2-4, translation). 
Kabbes disclose if a hall-effect sensor was to be used, a small magnet would be used as a detection zone; (col. 12, lines 52-58).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the latch of Pomeroy to include a magnet with a magnetic sensor to detect the magnet. Magnets and magnetic sensors are well known in the art to detect position, as disclosed by Pomeroy and Kabbes. Furthermore, latches are well known in the art to indicate driver blade position, as well as controllers receiving input dependent on blade latch position, as disclosed by Yasutomi.
Regarding claim 14, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 13, Kabbes further discloses wherein: said magnetic sensor is a Hall Effect Sensor and a magnet is mounted to said latch at said detection zone (“if a hall-effect sensor was to be used, a small magnet would be used as a detection zone”; (col. 12, lines 52-58)).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the latch of Pomeroy to include a Hall-effect sensor and a magnet mounted to the latch at said detection zone. Magnets having detection zones, and magnetic sensors are well known in the art to detect position, as disclosed by Pomeroy and Kabbes. Furthermore, latches are well known in the art to indicate driver blade position, as well as controllers receiving input dependent on blade latch position, as disclosed by Yasutomi.
Regarding claim 15, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 11, Pomeroy further discloses wherein: said latch (latch; 210) is pivotable (“latch 210 is spring biased to pivot about an axis 214”; [0042]).
Regarding claim 16, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 15, Pomeroy further discloses wherein said latch is biased toward said plurality of openings by a spring (“a latch is spring biased to pivot about an axis toward the latch teeth, toward a latched position. As such, the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]).
Regarding claim 17, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 11, Pomeroy further discloses a solenoid (latch solenoid; 218), said solenoid being in mechanical communication with said latch and said solenoid being operable in predetermined conditions: 
(i) under a first predetermined condition, the solenoid is energized and moves said latch away from said driver, so that the driver is unimpeded and allowed to move from said ready position to a driven position (“the controller energizes the latch solenoid to pivot the latch away from the driver blade where it cannot interfere with movement of the driver blade from the fully retracted or top dead center position to the driven position”; [0056]); 
(ii) under a second predetermined condition, the solenoid is de-energized and allows said latch to impede said driver, so that the latch will engage one of said plurality of openings and hold said driver during said return stroke (“prior to the lifter making one complete rotation, the latch solenoid is de-energized, permitting the latch to re-engage the driver blade and ratchet into and out of the latch teeth as upward displacement of the driver blade continues”; [0045]);
Kabbes discloses under a third predetermined condition, in which the solenoid is de-energized and allows said latch to impede said driver, but the latch has not engaged one of said plurality of openings (“the latch is designed to catch the driver at times when the driver should not be allowed to move through the entire driving stroke. The latch has a catching surface that can intercept a tooth of the driver, when the latch is moved into its engaged, or interfering position”; (col. 13, lines 49-53)). Note: it is interpreted that a third predetermined condition is when a fastener is jammed, therefore, if the latch is moved to catch the driver during an incomplete driven stroke, the latch could engage an opening or a tooth of the driver, it would depend where the driver blade tooth or opening was positioned relative to the latch when the jam occurred.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to provide a solenoid that can allow the latch to engage the driver blade, such as a when there is a jammed fastener. Preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes
Regarding claim 18, Pomeroy, as modified by Yasutomi and Kabbes, disclose the latch system of claim 17, Kabbes further discloses wherein: if the third predetermined condition occurs after said driving stroke, then an error state is in effect, and the system controller will prevent actuation of said return stroke (“a dynamic braking circuit to prevent the lifter assembly from impacting the driver member with a force that might jam or break the driver member”; (col. 4, lines 18-24) and “one potential problem with this type of mechanism is the possibility of the driver stopping at a position that is out of specification, and if that occurs, the lifter may have trouble engaging the driver teeth, such that the driver cannot be properly lifted back to its ready position…the pins and teeth can jam together, and under more severe conditions, the rotary motion of the lifter pins impacting the driver teeth can break the driver at the point of contact (col. 14, lines 56-67).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to provide the controller to prevent the return stroke from occurring during an error state. Preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming the lifter pins and teeth together and even breaking the driver, as disclosed by Kabbes.

Regarding claim 19, Pomeroy discloses a method for operating a driving machine for use in a fastener driving tool (driver; 10)(Figure 3), said method comprising: 
(a) providing an elongated driver (driver blade; 30), said driver extending from a first end to a second end and having an elongated face (planar surface; 50)(Figure 10) therebetween, said driver (driver blade; 30) exhibiting a plurality of protrusions (lift teeth; 66) at first predetermined locations in a surface of the driver (left edge of planar surface; 50)(Figures 10 – 11); said driver (driver blade; 30) having a plurality of openings (spaces in between latch teeth; 70) at second predetermined locations in said surface of the driver (right edge of planar surface; 50)(Figure 10); 
(b) providing a movable lifter (lifter assembly; 42) that moves said driver (driver blade; 30) toward a ready position during a return stroke (“a lifter assembly which is powered by a motor and which is operable to move the driver blade from the driven position to the ready position”; [0028]); 
(c) providing a movable latch (latch; 210) that is in mechanical communication with said driver (driver blade; 30)(Figure 3) during said return stroke (“the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]), said latch (latch; 210) being biased (via spring) to engage said plurality of openings under first predetermined conditions (“The latch is spring biased to pivot about an axis toward the latch teeth toward a latched position”; [0042]) Note: a predetermined condition is interpreted as any situation when the spring would rotate the latch toward an engaged position the driver blade, and
(e) providing a system controller (controller; 136) that includes: (i) a processing circuit (microprocessor; [0049]), (ii) a memory circuit (memory; [0049]) including instructions executable by said processing circuit (“using these inputs, the controller provides control signals to the motor, the carrier lock solenoid and latch solenoid to operate fastener driver”; [0049]), (iii) an input/output interface (1/0) circuit, said 1/0 circuit being in communication with said position sensor so that an output signal produced by said latch position sensor is signal-conditioned as a latch position signal when received at said processing circuit (“when the lifter is such that the magnet is aligned with the sensor, this orientation of the lifter may be referred to as a home position coinciding with the ready position of the piston and the driver blade. The home position may be utilized for control purposes by a controller”; [0035]); 
Pomeroy does not disclose a latch position sensor capable of sensing the detection zone of the latch, or wherein the system controller is operable to detect a position of said latch after said driving stroke, and inspecting a position of said latch after a driving stroke; and determining if the latch has moved to a first predetermined position, using said latch position sensor to detect said detection zone, and if so, then permitting said return stroke to occur; (ii) if not, then preventing said return stroke from occurring.
Yasutomi discloses a latch (blade latch; 35) and a sensor (blade latch sensor; 87) located proximal to said latch (Figures 9A – 9B), wherein said system controller (control circuit; 75) is configured operable to detect a position of said latch (blade latch; 35) after said driving stroke (“When the striking portion 12 is lowered, the blade latch is separated from the contact portion 33 as shown in Figure 9B…the blade latch detection sensor detects that the blade latch has been separated from the contact portion and outputs a signal”; page 9, lines 31-33, translation) Note: inspecting the latch after the driving stroke is interpreting as sensing the latch position; and said return stroke will be permitted to occur (“After the striking portion 12 reaches the bottom dead center, the electric motor is rotated. Therefore, the striking portion 12 is raised from the bottom dead center”; page 9, lines 41-42).
Neither Pomeroy nor Yasutomi explicitly state wherein if the latch has not moved to said first predetermined position and said return stroke will be prevented from occurring or wherein the sensor detects a detection zone.
Kabbes discloses a lifter that having at least one position sensor (sensor; 2)(Figure 2) to determine the ending position of the driver member after the driving stroke (“the main purpose of down sensor 2 is to provide an indication as to when the driver has reached its down position”; col. 16, lines 14-16). Kabbes further discloses a dynamic braking circuit to prevent the lifter assembly from impacting the driver member with a force that might jam or break the driver member; (col. 4, lines 18-24) Kabbes also discloses that one potential problem with this type of mechanism is the possibility of the driver stopping at a position that is out of specification, and if that occurs, the lifter may have trouble engaging the driver teeth, such that the driver cannot be properly lifted back to its ready position…the pins and teeth can jam together, and under more severe conditions, the rotary motion of the lifter pins impacting the driver teeth can break the driver at the point of contact (col. 14, lines 56-67). Kabbes further discloses the exact positions and tolerances for these components is up to the system designer, and they can be changed for different embodiments of such fastener driving tools. The overriding factor is to attempt to prevent a lifting operation to be fully engaged if the driver bottoms out at a position that is out of specification; otherwise, if that lifting operation were to be allowed to proceed, the lifter pins might either jam or break the driver, upon impact by those pins; (col. 17, lines 44-52). In addition, Kabbes discloses if a hall-effect sensor was to be used, a small magnet would be used as a detection zone; (col. 12, lines 52-58).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the driver machine of Pomeroy, to include a magnet and magnetic sensor as disclosed by Pomeroy, but operable to detect the position of the latch (i.e. separated position etc.) to indicate position of the driver blade, as disclosed by Yasutomi. Magnets having detection zones, and magnetic sensors are well known in the art to detect position, as disclosed by Pomeroy and Kabbes. Even further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized such latch position detection such that when it is indicated that the blade is at the bottom dead center position, the return stroke will be permitted to occur, and when not in the bottom position, the return stroke is prevented from occurring as preventing the return stroke from occurring when the driver blade is not in the correct driven position could prevent jamming of the lifter pins and teeth and potentially breaking the driver blade, as disclosed by Kabbes. In conclusion, the resulting modification would lead Pomeroy comprising a magnetic sensor to detect the position of the latch (in view of Yasutomi), wherein at a first position, the return stroke will be permitted to occur, and when not in the first position, the return stroke is prevented from occurring (in view of Yasutomi and Kabbes).
Regarding claim 20, Pomeroy, as modified by Yasutomi and Kabbes, disclose the method of claim 19, Yasutomi further discloses wherein: (a) if the latch (blade latch; 35) has moved to said first predetermined position (Figure 9B), then at least a portion of the latch (blade latch; 35) has moved into one of said plurality of openings of the driver (opening above the contact portion; 33); and therefore the driver, after said driving stroke, has moved to a location that is acceptable for allowing said return stroke to occur (“when striking portion 12 is lowered, the blade latch is separated from the contact portion 33 as shown in Figure 9B…the blade latch detection sensor detects that the blade latch has been separated from the contact portion and outputs a signal”; page 9, lines 31-22, translation; and “After the striking portion 12 reaches the bottom dead center, the electric motor is rotated. Therefore, the striking portion 12 is raised from the bottom dead center”; page 9, lines 41-42, translation).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the method of operating a driver machine of Pomeroy, to include a sensor operable to detect the position of the latch. Providing a position latch sensor coinciding with driver blade position is well known is well known in the art, as disclosed by Yasutomi (figures 9A-9B).
Regarding claim 21, Pomeroy, as modified by Yasutomi and Kabbes, disclose the method of claim 19, Pomeroy further discloses: biasing said latch toward said plurality of openings using a spring (“a latch is spring biased to pivot about an axis toward the latch teeth, toward a latched position. As such, the latch rides along and over the latch teeth as the driver blade is moved from the driven position toward the ready position”; [0042]).
Regarding claim 22, Pomeroy, as modified by Yasutomi and Kabbes, disclose the method of claim 19, Pomeroy further discloses: providing a solenoid (latch solenoid; 218) to move said latch (latch; 210) away from said plurality of openings, under second predetermined conditions, to allow a driving stroke to occur (“the latch solenoid is energized to pivot the latch about the axis thereby removing the latch from the latch teeth in the driver blade. Thereafter, the piston and driver blade are thrust downward toward the driven position”; [0044]).
Regarding claim 23, Pomeroy, as modified by Yasutomi and Kabbes, disclose the method of claim 19, but do not disclose wherein: said latch position sensor comprises a magnetic sensor, and a magnet is mounted to said latch at said detection zone.
Pomeroy disclose a magnetic position-detecting position sensor (sensor; 130)(Figure 2) on the lifter assembly (lifter assembly; 42). Pomeroy further discloses when the magnet is aligned with the sensor, the lifter may be referred to as a home position coinciding with the ready position of the piston and the driver blade; [0035].
Yasutomi discloses a blade latch detection sensor that detects the position of the blade latch and outputs a signal. The control circuit processes the signal of the blade latch detection sensor (page 9, lines 2-4, translation). 
Kabbes disclose if a hall-effect sensor was to be used, a small magnet would be used as a detection zone; (col. 12, lines 52-58).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the latch of Pomeroy to include a magnetic sensor and a magnet mounted to the latch at said detection zone. Magnets having detection zones, and magnetic sensors are well known in the art to detect position, as disclosed by Pomeroy and Kabbes. Furthermore, latches are well known in the art to indicate driver blade position, as well as controllers receiving input dependent on blade latch position, as disclosed by Yasutomi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US2020/0164498 (Wechselberger) controller operates latch and magnet and sensor detects position of driver blade.
- US2020/0238493 (Wierzchon) discloses latch with solenoid could be replaced by magnetic latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.S./Examiner, Art Unit 3731                                                                                                                                                                                                        
/JOSHUA G KOTIS/Examiner, Art Unit 3731